Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 1 of 24 PageID #: 14841

                                                                       FILED
                                                               VANESSA L ARMSTRONG, CLERK

                                                                  September 17, 2020

                                                                 U.S. DISTRICT COURT
                                                              WESTERN DISTRICT OF KENTUCKY
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 2 of 24 PageID #: 14842
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 3 of 24 PageID #: 14843
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 4 of 24 PageID #: 14844
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 5 of 24 PageID #: 14845
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 6 of 24 PageID #: 14846
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 7 of 24 PageID #: 14847
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 8 of 24 PageID #: 14848
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 9 of 24 PageID #: 14849
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 10 of 24 PageID #: 14850
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 11 of 24 PageID #: 14851
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 12 of 24 PageID #: 14852
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 13 of 24 PageID #: 14853
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 14 of 24 PageID #: 14854
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 15 of 24 PageID #: 14855
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 16 of 24 PageID #: 14856
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 17 of 24 PageID #: 14857
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 18 of 24 PageID #: 14858
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 19 of 24 PageID #: 14859
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 20 of 24 PageID #: 14860
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 21 of 24 PageID #: 14861
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 22 of 24 PageID #: 14862
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 23 of 24 PageID #: 14863
Case 3:16-cv-00608-GNS-RSE Document 343 Filed 09/17/20 Page 24 of 24 PageID #: 14864
